—In an action to recover damages for personal injuries, etc., the defendant third-party plaintiff appeals from an order of the Supreme Court, Suffolk County (Doyle, J.), dated September 17, 1997, which denied its motion for summary judgment dismissing the complaint.
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff John Wisloh was injured when he was struck on the head by a door, which he had opened, to the panel of an aircraft heating unit that he was in the process of operating. The aircraft heating unit was designed, manufactured, and distributed by the appellant, Air-A-Plane Corporation (hereinafter Air-A-Plane). At the time of the injury, the plaintiff was employed by the third-party defendant Ogden Services Corporation.
Air-A-Plane moved for summary judgment, arguing that because there was no evidence that the heating unit was not reasonably safe for its intended use, it could not be concluded that the heating unit was defectively designed (see, Voss v Black & Decker Mfg. Co., 59 NY2d 102, 108). We agree. Accordingly, Air-A-Plane is entitled to summary judgment dismissing the complaint. Rosenblatt, J. P., Miller, Ritter and Sullivan, JJ., concur.